Citation Nr: 1421196	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Appellant had an initial period of active duty for training from April 2000 to September 2000.  She was a member of the Army National Guard from September 1999 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Appellant testified before the undersigned Veterans Law Judge in July 2013.  

The Board is reopening the claim.  It is REMANDED to the Department of Veterans Affairs Regional Office for additional development.


FINDINGS OF FACT

1. The Appellant filed a claim for service connection for a low back disorder in December 2007.  This claim was denied in a June 2008 rating decision and that denial was confirmed and continued in an October 2008 rating decision; the Appellant did not appeal.  
       
2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.



CONCLUSIONS OF LAW

1. The October 2008 rating decision denying the claim for service connection for a low back disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. New and material evidence since the October 2008 rating decision has been submitted to allow the reopening of this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board is reopening and remanding the claim of service connection for a low back disorder on the basis of new and material evidence.  Therefore, there is no need to discuss whether the Appellant has received sufficient notice insofar as the specific reasons for the prior October 2008 denial of this claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Reopening of the Claim on the Basis of New and Material Evidence

This claim was previously denied in June 2008 and in October 2008, and the prior decisions were not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Appellant's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in October 2008, and VA must determine whether new and material evidence has been received since that time to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The October 2008 rating decision denied the claim because the Appellant's "service treatment records did not show any evidence of treatment for a low back injury or condition."  At the time of the denial, the record consisted of the Appellant's service treatment records (STRs) and some private medical records.
 
Subsequent to this decision, the Appellant submitted a duplicate March 2006 Physical Profile which details a permanent profile for a low back disorder and which was of record at the time of the prior denial.  However, the Appellant testified about the back injury she sustained in Germany in June 2005 while in the National Guard.  In light of this evidence, the Board finds new and material evidence has been received since the October 2008 denial of this claim.  The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim.


ORDER

The petition to reopen the claim of entitlement to service connection for a low back disorder is granted.


REMAND

The Board is reopening the claim of entitlement to service connection for a low back disorder, because the Appellant has submitted new and material evidence.  The Board is remanding for VA examination to determine the nature and etiology of the disorder.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Appellant to identify all records of VA and non-VA health care providers who have provided any medical treatment relevant to the issues on appeal.  After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Appellant identifies.  Advise the Appellant that with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO/AMC.

2. After the above development is completed, schedule the Appellant for a VA examination by a clinician with appropriate expertise, for the purpose of adjudicating her appealed claim for service connection for a low back disorder. 

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand.

(b) If deemed appropriate, the Appellant must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide a diagnosis for any back disorder found upon examination.

For any back disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder was incurred in or aggravated during a qualifying period of active duty for training or is related to any incident of such qualifying service including, but not limited to, the Appellant's June 2005 period of active duty for training in Germany.

The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Appellant and her representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


